 

William D. Hyslop

United States Attorney

Eastern District of Washington
Thomas J. Hanlon

Assistant United States Attorney
402 E. Yakima Ave., Suite 210
Yakima, WA 98901

Telephone: (509) 454-4425

FILED IN THE U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JUL - 7? 2020

SEAN F. MCAVOY, CLERK
setae nnceniennes UEPUTY
YAKIMA, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,

Plaintiff,

RAYMOND ZACK GUERRERO-
GARCIA,

Defendant.

 

NO: 1:18-CR-02016-LRS

Plea Agreement

Plaintiff United States of America, by and through William D. Hyslop,

United States Attorney, and Thomas J. Hanlon, Assistant United States Attorney,

for the Eastern District of Washington, and the Defendant, Raymond Zack

Guerrero-Garcia, and the Defendant’s counsel, Alex B. Hernandez, III., agree to

the following Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C):

Plea Agreement
N

Nn

nN aw

 

1. Guilty Plea and Maximum Statutory Penalties:

The Defendant agrees to enter a plea of guilty to Count 2 of the Indictment filed on
March 13, 2018, charging the Defendant with Discharge of a Firearm During a Crime
of Violence, in violation of 18 U.S.C. §924(c)(1 )(A)(iii).

The Defendant understands that the maximum statutory penalty for Discharge
of a Firearm During a Crime of Violence, in violation of 18 U.S.C.

§924(c)(1)(A)(iii), is a term of no less than ten years imprisonment nor more than life
imprisonment; a fine not to exceed $250,000; a term of supervised release of five
years; and a $100 special penalty assessment.

2s Video Proceedings:

Pursuant to this Court’s General Orders 20-101-3 (eff. March 30, 2020) and
20-101-7 (eff. June 23, 2020), and Section 15002(b) of the CARES Act, Pub. L. No.
116-136 (H.R. 748)(eff. March 27, 2020), the Defendant agrees to the use of video
conferencing (or telephone conferencing if video conferencing is not reasonably
available) for any eligible hearings listed in Section 15002(b) of the CARES Act,
specifically detention hearings, initial appearances, preliminary hearings, waivers of
indictment, arraignments, supervised release revocation proceedings, pretrial release

revocation proceedings, and felony pleas and sentencings.

Plea Agreement 2
Ww

ND

10
11

13
14
15
16
17
18
ig
20
21
22
23
24
zal
26
27
28

 

3. Fed. R. Crim. P. 11(c)(1)(C):

The Defendant understands that this Plea Agreement is entered into pursuant to
Fed. R. Crim. P. 11(c)(1)(C), and that the Defendant has the option to withdraw from
this Plea Agreement if the Court imposes a sentence greater than agreed upon. The
United States has the option to withdraw from this Plea Agreement if the Court
imposes a sentence lesser than agreed upon.

Here, the United States and the Defendant agree to recommend that the court
impose a sentence of 120 months imprisonment followed by five years of supervised
release.

4. Waiver of Constitutional Rights:

The Defendant understands that by entering this plea of guilty the Defendant is
knowingly and voluntarily waiving certain constitutional rights, including:

(a) The right to a jury trial;
(b) The right to see, hear and question the witnesses;
(c) The right to remain silent at trial;
(d) The right to testify at trial; and
(e) The right to compel witnesses to testify.
While the Defendant is waiving certain constitutional rights, the Defendant

understands that he retains the right to be assisted through the sentencing and any

Plea Agreement 3
 

direct appeal of the conviction and sentence by an attorney, who will be appointed at
no cost if the Defendant cannot afford to hire an attorney. The Defendant also
acknowledges that any pretrial motions currently pending before the Court are
waived.

a Elements of the Offense:

The United States and the Defendant agree that in order to convict the
Defendant of Discharge of a Firearm During a Crime of Violence, in violation of 18
U.S.C. §924(c)(1)(A)(i11), the United States would have to prove beyond a reasonable
doubt the following elements:

(1) the defendant committed the crime of Assault with a Dangerous Weapon

as charged in Count | of the Indictment, which is a crime of violence;

(2) the defendant knowingly discharged a firearm during and in relation to that

crime.

9th Cir. Model Instruction 8.71 (2014) (modified)

6. Factual Basis and Statement of Facts:

The United States and the Defendant stipulate and agree that the following
facts are accurate; that the United States could prove these facts beyond a reasonable
doubt at trial; and that these facts constitute an adequate factual basis for Defendant’s

guilty plea. This statement of facts does not preclude either party from presenting

Plea Agreement 4
 

and arguing, for sentencing purposes, additional facts which are relevant to the
guideline computation or sentencing, unless otherwise prohibited in this agreement.

The Defendant is an enrolled member of the Confederated Bands and Tribes of
the Yakama Nation. The Confederated Bands of the Yakama Nation is a federally
recognized Indian tribe. The Defendant’s bloodline is derived from a federally
recognized Indian tribe. The Defendant receives assistance reserved to individuals
who are members of the Confederated Bands and Tribes of the Yakama Nation.

On May 18, 2017, law enforcement officers responded to the Toppenish
Community Hospital regarding a male who had been shot in each leg. Sergeant N.
Boyer (“SGT Boyer”) and Deputy B. MclIlrath (“Deputy Mcllrath’) of the Yakima
County Sheriffs Office (“YCSO”) met with P.R. SGT Boyer and Deputy Mcllrath
observed that the P.R. had been shot in each leg. Deputy Mcllrath asked P.R. to
explain the incident. P.R. advised that in approximately January 2017, he (P.R.) had
stolen “dope” from the Defendant and had also damaged the Defendant’s car. P.R.
explained that he thought that he and the Defendant had “made amends” since that
time. P.R. advised that on May 18, 2017, he (P.R.) learned that the Defendant’s
mother had passed away. P.R. advised that he traveled to 30 Fraley Road,
Toppenish, to meet with the Defendant to offer his condolences. P.R. advised that he
saw the Defendant and approached him. P.R advised that the Defendant pulled out a

gun, pointed it at his head, and stated, “I have been waiting for this day.” P.R. stated

Plea Agreement 5
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
QT
28

 

that the Defendant then shot him once in each leg. After the shooting, the Defendant
entered P.R.’s vehicle and stole his stereo and other property. The Defendant then
allowed P.R. to leave the property. P.R. entered his vehicle and drove to the hospital.

Deputy Mcllrath and others traveled to Fraley Road. The officers approached
31 Fraley Cutoff Road, Toppenish.' The officers walked on the driveway and
observed the following items on the ground: (1) blood; (2) P.R.’s identification card;
(3) blood splatter; and (3) a bullet slug.

Deputy Mcllrath contacted the homeowners. The homeowners advised that
their mother had recently passed away. The homeowners advised that they woke up
at approximately 11:30 p.m. after hearing multiple gunshots and someone screaming.
The homeowners advised that they did not see the shooting. One of the homeowners
advised that the Defendant often stays in his car in the driveway. The homeowner
advised that the Defendant had just called and advised that he left “some stuff’ on the
car in the driveway.

On June 27, 2017, Special Agents B. Bach (“Agent Bach’) and K. Alconaba
(“Agent Alconaba”’) of the Bureau of Alcohol, Tobacco, and Firearms (“ATF”) met
with a female. The female advised that on May 18, 2017, she was with the

Defendant at 31 Fraley Cutoff Road, Toppenish. The female advised that she was

 

' The residence and property are located within the external boundaries of the Yakama Nation
Indian Reservation and in Indian Country as that term is defined in 18 U.S.C. § 1151.

Plea Agreement 6
 

sitting with the Defendant in his car. The female advised that the Defendant had a
pistol on his lap. The female advised that she and the Defendant were discussing the
death of the Defendant’s mother. The female advised that she saw P.R. pull into the
driveway. The female advised that P.R. exited his car, walked towards the
Defendant, and stated, “hey bro, I am sorry about your mom.” The female advised
that the Defendant made a statement and shot P.R. The female advised that after the
shooting, the Defendant took several items from P.R.’s vehicle. The female stated
that she and the Defendant entered a vehicle and left the property.

7. Waiver of Inadmissibility of Statements:

The Defendant agrees to waive the inadmissibility of statements made in the
course of plea discussions with the United States, pursuant to Fed.R.Crim.P. 11(f).
This waiver shall apply if the Defendant withdraws this guilty plea or breaches this
Plea Agreement. The Defendant acknowledges that any statements made by the
Defendant to law enforcement agents in the course of plea discussions in this case
would be admissible against the Defendant in the Government’s case-in-chief if the
Defendant were to withdraw or breach this Plea Agreement.

8. The United States Agrees:

(a.) Not to File Additional Charges:
The United States Attorney’s Office for the Eastern District of Washington

agrees not to bring any additional charges against the Defendant based upon

Plea Agreement 7
iW iby

oO CO NN DO MN

 

information in its possession at the time of this Plea Agreement and arising out of
Defendant’s conduct involving illegal activity charged in the Indictment, unless the
Defendant breaches this Plea Agreement any time before or after sentencing.

(b.) Dismissal:

At sentencing, the United States agrees to dismiss Count | of the Indictment
which charges Assault with a Dangerous Weapon, in violation of 18 U.S.C. §1153
and §113(a)(3).

9. United States Sentencing Guideline Calculations:

The guideline sentence is the minimum term of imprisonment required by
statute. U.S.S.G. §2K2.4(b). Here, the minimum term of imprisonment required by
statute is 10 years. 18 U.S.C. §924(c)(1 (A )(iii).

(a.) Base Offense Level:

The United States and the Defendant agree that there is no applicable offense
level, but the Defendant is subject to a mandatory sentence of not less than ten years
imprisonment pursuant to 18 U.S.C. §924(c)(1)(A)(qiii).

(b.) Acceptance of Responsibility:
The United States and the Defendant agree that the provisions for acceptance

of responsibility are not applicable.

Plea Agreement 8
 

(c.) Criminal History:

The United States and the Defendant agree that no criminal history
computations are necessary, as the sentence is a mandatory period of incarceration,
regardless of the Defendant’s criminal history.

10. Incarceration:

The United States and the Defendant agree to recommend that the Court
impose a sentence of 120 months imprisonment.

11. Criminal Fine:

The United States and the Defendant are free to make whatever
recommendation concerning the imposition of a criminal fine that they believe is
appropriate.

12. Supervised Release:

The United States and the Defendant agree to recommend that the Court fh

 

impose a five year term of supervised release,

 

13. Mandatory Special Penalty Assessment:

The Defendant agrees to pay the $100 mandatory special penalty assessment to

the Clerk of Court for the Eastern District of Washington, at or before sentencing,

Plea Agreement 9
WN

a

ao nN

 

pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the United
States before sentencing as proof of this payment.

If the Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, the Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ Inmate Financial Responsibility
Program.

14. Restitution:

The United States and the Defendant hereby stipulate, and agree that, pursuant
to 18 U.S.C. §3663, §3663A, and §3664, the Court should order restitution to P.R.
Furthermore, the United States and the Defendant hereby stipulate, and agree that,
pursuant to 18 U.S.C. §3663, 3663A, and 3664, the Court should order restitution to
all medical providers including but not limited to (1) Toppenish Community
Hospital; and (2) the Crime Victim’s Compensation Fund relating to injuries suffered
by P.R. on or about May 18, 2017. The Defendant reserves the right to object to the
amount of restitution as determined in the Presentence Investigation Report.

15. Additional Violations of Law Can Void Plea Agreement:

The Defendant and the United States agree that the United States may at its

option and upon written notice to the Defendant, withdraw from this Plea Agreement

or modify its recommendation for sentence if, prior to the imposition of sentence, the

Plea Agreement 10
 

Defendant is charged or convicted of any criminal offense whatsoever or if the
Defendant tests positive for any controlled substance.

16. Appeal Rights:

The Defendant waives any right to appeal this conviction and the sentence
imposed by the Court. The Defendant also waives his right to appeal any restitution
order so long as the restitution order does not exceed $50,000.00. The Defendant
also waives any right to collaterally attack this conviction and sentence under 28
U.S.C. § 2255, or any other collateral attack (except for ineffective assistance of
counsel based on facts discovered after the plea and sentencing). The Defendant
acknowledges that this waiver shall result in the dismissal of any appeal or collateral
attack the defendant might file challenging the conviction or sentence in this case,
except for ineffective assistance of counsel as noted above. If the Defendant files a
notice of appeal, a habeas petition, or other collateral attack, notwithstanding this
agreement, the Defendant agrees that this case shall, upon motion of the government,
be remanded to the district court to determine whether Defendant is in breach of this
agreement and, if so, to permit the government to withdraw from the Plea Agreement.

17. _—s Integration Clause:

The United States and the Defendant acknowledge that this document
constitutes the entire Plea Agreement between the United States and the Defendant,

and no other promises, agreements, or conditions exist between the United States and

Plea Agreement Il
i)

ae

 

the Defendant concerning the resolution of the case. This Plea Agreement is binding
only upon the United States Attorney’s Office for the Eastern District of Washington,
and cannot bind other federal, state or local authorities. The United States and the
Defendant agree that this agreement cannot be modified except in a writing that is

signed by the United States and the Defendant.

Approvals and Signatures
Agreed and submitted on behalf of the United States Attorney’s Office for the
Eastern District of Washington.

WILLIAM D. HYSLOP
United States Attorney

 

- f
SY py f 71 /
Jf 7 ( He, 56
THOMAS J, HANLON Date

Assistant United States Attorney

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreement with my attorney. I understand and voluntarily enter into
this Plea Agreement. Furthermore, I have consulted with my attorney about my

rights, I understand those rights, and I am satisfied with the representation of my

attorney in this case. No other promises or inducements have been made to me, other

to

Plea Agreement |
 

than those contained in this Plea Agreement, and no one has threatened or forced me

in any way to enter into this Plea Agreement. I am agreeing to plead guilty because |

 

am guilty. | certify | reviewed this
document with
Raymond Guerrero-

 

/s/ Raymond Zack Guerrero-Garcia af Gee 2 0 I ecia end We
RAYMOND ZACK GUERRERO-GARCIA Date authorized my
Defendant signature on his behalf.

Alex B. Hernandez,
Attorney - 7-6-20

 

 

 

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets forth
the entirety of the agreement between the parties. I concur in my client's decision to
plead guilty as set forth in the Plea Agreement. There is no legal reason why the

Court should not accept the Defendant’s plea of guilty.

Alex B. Hernandez, III
ALEX B. HERNANDEZ, III. Date 7-6-2020

Attorney for the Defendant

Plea Agreement 13
